internal_revenue_service number release date index number ----------------------------- ----------------------------- ------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-117315-18 date november trustor trust llc state llc daughter ---------------------------- ------------------------------ ----------------------------------------------------------------------------- -------------- -------------- ------------------ dear ----------------------- this letter responds to a letter from trustor’s authorized representative dated date and subsequent correspondence requesting a ruling that trustor’s proposed lifetime irrevocable transfer to trust of the nonvoting interests in llc the only assets of which are promissory notes from disqualified persons described in sec_4946 of the internal_revenue_code will not violate the prohibition against self- dealing under sec_4941 trust represents the facts as follows sec_4946 of the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise stated plr-117315-18 facts trustor transferred certain business interests to trusts established for the benefit of trustor’s descendants beneficiary trusts in exchange for promissory notes that pay interest only for a term of years with the total principal_amount due at the end of the term the sole beneficiary or all of the beneficiaries of each beneficiary trust are trustor’s descendants trustor assigned the promissory notes to llc a state limited_liability_company the members of llc are trustor who holds all of the nonvoting interests in llc and llc which holds all of the voting interests in llc the members of llc are trustor’s descendants and each holds interests as individuals llc will hold and administer the promissory notes and receive payments of interest and principal on the promissory notes aside from the cash initially contributed by llc for the voting interests in llc which will fund llc expenses llc’s sole assets and source_of_income will be the promissory notes power to manage the affairs of llc is vested in the manager who is selected and may be removed by a vote of the members holding at least a majority of the voting interests in llc currently llc which holds percent of such voting interests daughter who is also the trustee of trust is the initial manager of llc daughter holds interests in llc only in an individual capacity indirectly through her interests in llc not in her capacity as trustee of trust the members holding nonvoting interests currently trustor who holds percent of such nonvoting interests possess no management rights or rights to vote on who will be the manager of llc llc may be dissolved only with written approval of all members whether holding voting or nonvoting interests trust is a charitable_lead_annuity_trust clat within the meaning of revproc_2007_45 the charitable interest in which is a right to a guaranteed annuity distributed annually to a public charity that is described in sec_501 the remainder interests benefit trustor’s descendants trustor proposes to fund trust by transferring trustor’s nonvoting interests in llc to trust the annuity amount shall be paid from trust’s income including distributions from llc and to the extent income is insufficient from trust’s principal trustor represents that trust is subject_to sec_4941 under sec_4947 law sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation and on the participation of any foundation_manager knowing that it is such an act plr-117315-18 sec_4941 defines self-dealing in part as including any direct or indirect lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4946 provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager within the meaning of sec_4946 c an owner of more than percent of - i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in sec_4946 of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 ie a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person and in the case of a_trust the creator of the trust sec_4946 defines the term foundation_manager to include an officer director or trustee of a private_foundation sec_4947 provides in part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 sec_2106 or sec_2522 certain code provisions including sec_4941 shall apply as if such trust were a private_foundation sec_53_4941_d_-1 provides in part that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting plr-117315-18 only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing for these purposes an organization will be considered to be controlled by a private_foundation if the private_foundation has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing in sec_53_4941_d_-1 example private_foundation p owns the controlling_interest of the voting_stock of corporation x and as a result of such interest elects a majority of the board_of directors of x two of p’s foundation managers a and b who are also directors of corporation x form corporation y for the purpose of building and managing a country club a and b receive a total of percent of y's stock making y a disqualified_person with respect to p under sec_4946 in order to finance the construction and operation of the country club y requested and received a loan in the amount of dollar_figure million from x the example concludes that the making of the loan by x to y shall constitute an indirect act of self-dealing between p and y sec_53_4941_d_-2 restates the general_rule under sec_4941 that generally the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing it further states that generally an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note analysis as a split-interest trust described in sec_4947 trust is subject_to the requirements of sec_4941 as if it were a private_foundation trustor is a disqualified_person under sec_4946 with respect to trust as a substantial_contributor because trustor is the creator of trust daughter is a disqualified_person under sec_4946 with respect to trust as a foundation_manager beneficiary trusts are disqualified persons under sec_4946 with respect to trust because they are trusts in which trustor’s descendants who are disqualified persons under sec_4946 with respect to trust hold more than a 35-percent beneficial_interest beneficiary trusts are the obligors of promissory notes given to trustor in exchange for certain business interests an act of self-dealing would occur if trustor transferred the promissory notes to trust which would become creditor under the notes see sec_53_4941_d_-2 instead trustor assigned the promissory notes to llc and proposes to transfer nonvoting interests in llc to trust trust will acquire the nonvoting interests in llc by gift rather than through a self-dealing transaction however if trust would be considered to control llc within the meaning of sec_53_4941_d_-1 then plr-117315-18 trust would be considered to be the creditor indirectly under the note by reason of its ownership_interest in llc see sec_53_4941_d_-1 example as holder of the nonvoting interests trust will have no management rights or right to vote on the manager of llc llc will own all of the voting interests giving llc the right to select and remove the manager llc as a holder of nonvoting interests trust will have a right to receive distributions only if llc dissolves or chooses to make current distributions but the timing and amount of such distributions will be uncertain and could not be compelled by trust only llc as the holder of the voting interests may elect or remove the manager of llc and such manager will have the sole power to manage the affairs of llc and determine the timing and amount of distributions thus trust and trust’s trustees acting only in such capacity will not have sufficient votes or positions of authority to cause llc to engage in a transaction additionally trust will not have the power to compel dissolution of llc since llc may only be dissolved with written approval of all members including llc the power associated with the nonvoting interests of llc as a necessary party to vote on the liquidation of llc is not considered equivalent to a veto power within the meaning of sec_53_4941_d_-1 because the power cannot be exercised over an action relevant to any potential act of self-dealing consequently trust will not control llc within the meaning of sec_53_4941_d_-1 accordingly trust’s receipt of nonvoting interests in llc from trustor will not constitute a loan or extension of credit between a private_foundation and a disqualified_person within the meaning of sec_4941 and sec_53_4941_d_-2 because trust will not acquire an interest in the promissory note instead trust will acquire nonvoting interests in llc with respect to which it will not have any management rights or control_over distributions thus trustor’s proposed transfer of nonvoting interests in llc to trust will not constitute an act of self-dealing described in sec_4941 conclusion based solely on the facts and representations submitted we rule that trustor’s proposed irrevocable transfer to trust of the nonvoting interests in llc the only assets of which are promissory notes from disqualified persons described in sec_4946 will not constitute an act of direct or indirect self-dealing under sec_4941 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b we have not verified any of the material submitted in support of the plr-117315-18 request for a ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no ruling is granted as to whether trust qualifies as an organization described in revrul_2007_45 no opinion is expressed regarding the valuation of any assets described in this ruling_request for estate or gift_tax purposes except as expressly provided above no opinion is expressed or implied concerning the federal income estate gift or foundation excise_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _______________________________ theodore lieber senior tax law specialist exempt_organizations branch associate chief_counsel tax exempt and government entities cc
